*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated October 13, 2022 is acknowledged. 
Priority
This application is a 371 of PCT/US2018/033148 filed on 05/17/2018, which claims benefit in provisional application 62/507,865 filed on 05/18/2017. 
Claim Status
Claims 4, 5, 7, and 12 are pending and examined. Claims 1-3, 6, and 8-11 were cancelled. Claims 4, 5, and 7 were amended.  
Withdrawn Claim Objections
Objections to claims 1, 4, 5, 7, 9, and 10 are withdrawn because claims 1, 9, and 10 were cancelled, claim 7 was amended by deleting improper capitalizations, and claims 4 and 5 no longer depend from a rejected claim.  
Withdrawn Claim Rejections — 35 USC § 112
Rejection of claim 7 is withdrawn because the claim was amended to recite that the composition is applied to a kitchen, among others.  
Withdrawn Claim Rejections —35 USC § 103
	Rejections of claim 1, 3, and 6 are withdrawn because claims were cancelled. 
Rejections of claims 1, 2, 3, 6, 8, and 11 over Ward (US 6,253,710 B1 Date of Patent July 3, 2001) are withdrawn because claims 1-3, 6, 8, and 11 were cancelled; and rejections over Ward and Wetterer (US 2016/0089467 Al Published March 31, 2016) are withdrawn because claims 1-3, 6, 8, and 11 were cancelled, and rejection of claims 7 and 12 does not require both Ward and Wetterer, thus the rejection of claims 7 and 12 over Ward will not be repeated as a separate rejection over Ward and Wetterer. 
Withdrawn Double Patenting Rejections
Rejections of claims 1, 7, and 12 over claims 2, 8, and 12 of copending Application No. 15/745,242 are withdrawn because claim 1 was cancelled and claims 7 and 12 were amended to the extent that the claims are no longer obvious over copending claims. 
Maintained and New Claim Rejections —35 USC § 103
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 6,253,710 B1 Date of Patent July 3, 2001) as evidenced by “Living Area Explained” (accessed on November 2, 2022 from https://saterdesign.com/blogs/news/living-area-explained, pages 1-2).
The claims encompass a method of reducing composition for malodor reduction in air care applications and a method of using the composition.
The teachings of Ward are related to odor control liquid and aerosolized composition for deodorizing and controlling odor of animal waste by contact therewith, comprising a non- aqueous volatile carrier and an odor control agent. The liquid and aerosolized composition can be applied in liquid form directly to the animal liter, animal container, or animal waste (Abstract). Odor control agents include acrylic esters such as lauryl methacrylate, and it is present in a preferred concentration from about 1 wt. % to about 3.5 wt. % of the total composition. Those skilled in the art will adjust the concentration to ensure effective odor control and cost effectiveness (paragraph bridging columns 2-3). Suitable non-aqueous carrier comprises acetone and isopropanol. Optionally, a fragrance may be added to the composition, selected from coumarin, among others (column 3 lines 47-65). In addition to being used in animal litter containers, the compositions can be used in many environments, including animal containment areas, living areas, production areas, work areas, and automobiles (column 4 lines 19-22). The liquid composition can be adapted for discharge from a pressurized container to form an aerosol spray (column 4 lines 46-48).
Regarding claims 7 and 12, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have reduced malodor in air care application comprising applying a composition for malodor reduction to a living area, the composition comprising 1-3.5 wt. % lauryl methacrylate, coumarin, and isopropanol, with a reasonable expectation of success because Ward teaches applying odor control compositions by spraying to a portion of the surface area of a solid material (column 4 lines 49-60), where the composition is a liquid composition comprising isopropanol carrier, coumarin fragrance, and odor control agent lauryl methacrylate in a concentration of 1-3.5 wt. %. Combining prior art elements according to known methods to obtain predictable results supports obviousness. The claimed concentration ranges of lauryl methacrylate are obvious because the ranges overlap with the prior art range. The liquid composition of Ward is suitable for application to animal containment areas, living areas, production areas, work areas, and automobiles and it would have been obvious to have reduced malodor in said areas by applying the composition to said areas. As evidenced by “Living Area Explained”, a living area is an area of a home that will be cooled and heated and it is called the living area because it is where a person spends its time. Based on the schematic of a floor plan on the left, a kitchen, a living room, and a bathroom are considered living areas.
 
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 6,253,710 B1 Date of Patent July 3, 2001) and Sweeney (GB 2 409 161, Published June 22, 2005).
The claims encompass a method of reducing composition for malodor reduction in air care applications and a method of applying the composition to a trash room.
The teachings of Ward are relied upon as summarized above. Ward broadly teaches applying the composition to areas not limited to animal containment areas such as work areas, but does not specifically teach applying the composition to a trash room.
The teachings of Sweeney are related to a dispenser for releasing volatiles into the air and a method of use thereof (Abstract). The dispenser is used to release volatiles of a volatile fragrant liquid into the air in a confined area for freshening the air therein. Confined areas include garbage rooms, among others (page 1 lines 9-16). 
The teachings of Ward and Sweeney are related to methods of releasing volatile fragrances into the air of a confined area for the purpose of freshening the air therein, and it would have been obvious to have combined their teachings. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have reduced malodor in work area by applying Ward’s composition as described above to a work area, with a reasonable expectation of success because Ward teaches that the composition is suitable for use in work areas by applying the composition to the work areas. Ward does not specify the work area. It would have been obvious to have selected a garbage room as the work area and applied Ward’s composition to the garbage room for the purpose of freshening the air and reducing malodor, with a reasonable expectation of success because it known from Sweeney that confined spaces such as garbage rooms require air freshening by releasing fragrant volatile compounds therein, and it was known from Ward that Ward’s composition is useful for freshening air in confined areas such as work areas requiring malodor reduction. Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Alternatively, it would have been prima facie obvious to the skilled artisan to have modified Sweeney’s method of air freshening a garbage room by replacing Sweeney’s air freshening composition with Ward’s composition, with a reasonable expectation of success because Ward’s composition is useful for reducing malodor in confined areas such as work areas. Sweeney’s fragrance composition and Ward’s fragrance composition are equally suitable for application to air in confined spaces for the purpose of reducing malodor and air freshening, and replacing one equivalent with another to obtain predictable results would have been obvious.     

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 6,253,710 B1 Date of Patent July 3, 2001) and Orson (EP 0 462 605 A2 Published December 27, 1991). 
The teachings of Orson are related to a fragrance dispensing composition (Abstract). Paragraph bridging pages 5 and 6 describes a method of using the fragrance composition to dispense a fragrance into an environment. When the fragrance is used as an air freshener for larger rooms or public areas such as public restrooms, building lobbies, retail stores, and office spaces, it is often used in combination with a fan to increase the effectiveness of the fragrance (page 6 lines 18-21). 
The teachings of Ward and Orson are related to methods of reducing malodor in the air by dispensing a fragrance into the air and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have reduced malodor in an office or in a lobby comprising dispensing a fragrance into the air, with a reasonable expectation of success because Orson teaches dispensing a fragrance into the air in order to freshen the air and reduce malodor where the fragrance is suitable for application in lobbies and office spaces. It would have been obvious to utilized Ward’s composition as described above in Orson’s method with a reasonable expectation of success because it was known that Ward’s composition is suitable for malodor reduction in confined areas such as work areas. Orson’s fragrance composition and Ward’s fragrance composition are equally suitable for application to air in confined spaces for the purpose of reducing malodor and air freshening, and replacing one equivalent with another to obtain predictable results would have been obvious.     
Examiner’s Response To Applicant’s Arguments 
	In the remarks dated October 13, 2022, the applicant stated that claims 7 and 12 are patentable over Ward and Wetter because the claims require a method of using a composition in areas unrelated to animal odor. 
	Applicant’s arguments were fully considered, but are not persuasive because Ward teaches using the composition for malodor control in areas other than animal litter containers. Ward states that in addition to being used in animal litter containers, the compositions can be used in many environments, including animal containment areas, living areas, production areas, work areas, and automobiles (column 4 lines 19-22).   
	All newly added limitations to claim 7 have been addressed in a modified rejection over Ward and new rejections, as explained above. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617